DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/31/2021; 6/23/2020;6/2/2020; 5/15/2020;4/7/2020;1/8/2020; 12/10/2019; 11/6/2019;10/2/4/2019; 10/22/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,10-13,16-17,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprosts et al(US 7,712,136).

Claim 2: Sprosts disclose identifying a format of the plurality of user messages  and in response to the format of a given one of the plurality of user messages not matching a pre-determined data format suitable for the computing device, converting the given one of the plurality of user messages into the pre-determined data format in (col.9,lines 27-45).
Claim 3: Sprosts disclose detecting at least one of a voice message and a video message in the plurality of user messages and converting the at least one of the voice message and video message into text in (col.9,lines 1-45).
Claim 4: Sprosts disclose plurality of user messages comprises executing at least one of: detecting an indication of at least one malicious link; detecting an indication of at least one malicious payment system account; detecting an indication of at least one malicious email address (col.22,lines 37-64).
Claim 10: Sprosts disclose detecting the indication of the at least one malicious payment system account comprises extracting at least one payment system account from the analyzed user message and determining if the payment system account matches with one of known malicious payment system accounts in (col.5,lines 58-67; col.6,lines 1-14).
Claim 11: Sprosts disclose detecting at least one malicious email address comprises extracting at least one email address from the analyzed user message and determining if the email address matches with one of known malicious email address in (fig.11;col.6,lines 1-14).

Claim 13: Sprosts disclose analyzing the identification data of the at least one user is executed for only those ones of the at least one user that are associated with a reputation score that exceeds a second pre-determined reputation threshold, which is lower than the predetermined reputation threshold in (col.13,lines 25-44).
Claim 16: Sprosts disclose identifying data the at least one user comprises analyzing messages that that are similar to a suspicious user message of the at least one user, such that to cluster, into a user cluster, all users having sent message, similar to the suspicious user message; and in response to any one of the users of the user cluster being classified as a suspicious user, classifying all the users of the user cluster as suspicious users in (col.22,lines 13-36).
Claim 17: Sprosts disclose analyzing users that have similar identification data, such that to cluster into a user cluster, all users with similar identification data and in response to any one of the users of the cluster being classified as a suspicious user, classifying all the users of the user cluster as suspicious users in (col.22,lines 13-47).
Claim 20: Sprosts disclose a non-transitory memory for storing machine-readable instructions in (col.39,lines 29-46). Sprosts disclose a computing processor configured to execute the machine-readable instructions which instructions when executed are configured to render the computing device operable to execute the method of claim 1 in (col.39,lines 60-67; col.40,lines 1-11). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 5-9,14-15,18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435